Order entered August 31, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00427-CR
                                       No. 05-15-00428-CR
                                       No. 05-15-00429-CR

             HECTOR OMAR ROMERO A/K/A OMAR CANAKA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-71161-H, F12-71361-H, F12-71362-H

                                            ORDER
        The Court REINSTATES the appeals.

       On July 13, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On August 20, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the July 13, 2015 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    LANA MYERS
                                                              JUSTICE